Citation Nr: 0804976	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-41 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lung 
disability.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1978 to September 1981.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2007, 
a Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  At the hearing the veteran was granted a ninety day 
abeyance period for submission of additional evidence.  No 
additional evidence was received during that period. 


FINDINGS OF FACT

1.  An unappealed July 2003 rating decision denied the 
veteran service connection for a lung disability based 
essentially on findings that it was not shown that the 
veteran had such disability or that such disability was 
manifested in, or was possibly related to, his service.

2.  Competent evidence received since the July 2003 decision 
shows that the veteran likely has a chronic lung disability, 
but does not suggest such disability might be related to the 
veteran's service, does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a lung disability, and does not raise a reasonable 
possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for a lung disability may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

A March 2005 letter advised the veteran that because there 
was a prior final decision in the matter, he would have to 
submit new and material evidence to reopen the claim; of the 
bases for the denial of his original claim, and of what type 
of evidence would be new and material.  Furthermore, he was 
advised of the information required of him to enable VA to 
obtain evidence in support of his claim, the assistance that 
VA would provide to obtain evidence and information in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The letter specifically advised him to submit any 
evidence in his possession pertinent to his claim.  This 
notice, provided prior to the initial adjudication of the 
instant claim, was in substantial compliance with the notice 
requirements VCAA, and the mandates of the U.S. Court of 
Appeals for Veterans Claims (Court), as to the specific 
notice required in claims to reopen.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Given that the claim to reopen is 
being denied, whether or not the veteran received timely 
notice regarding the rating of lung disability and effective 
dates of awards is moot.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006))

Regarding VA's duty to assist, the veteran has not identified 
any pertinent evidence that is outstanding (he replied in 
March 2006, that he has submitted all medical evidence in 
support of his claim and has nothing further to add).  
Notably, in a claim to reopen the duty to assist by arranging 
for a VA examination or obtaining a medical opinion does not 
attach until a previously denied claim is reopened.  
38 C.F.R. § 3.159(c)(4)(iii).  The VCAA left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim before the duty to assist provisions of the VCAA 
are fully applicable to the claim.  See Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  The Board finds that VA has met its 
assistance obligations in this case.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

B.		Legal Criteria, Factual Background, and Analysis

A February 2003 rating decision denied service connection for 
a lung disability essentially on the basis that there was no 
evidence shown that such disorder existed.  A July 2003 
rating decision continued the denial, finding that additional 
records submitted did not show that the veteran had a chronic 
lung disability, and (in essence) that a lung disability was 
not shown to have been manifested in service, or to be 
possibly related to the veteran's service.   The veteran was 
notified of the July 2003 rating decision and of his 
appellate rights.  He did not file a timely notice of 
disagreement with that decision, and it became final.  
38 U.S.C.A. § 7105.

In correspondence received in February 2005, the veteran 
again sought service connection for a lung disability.

As noted above, the July 2005 rating decision is final based 
on the evidence of record at the time of the decision, and 
may not be reopened or allowed based on such evidence.  
38 U.S.C.A. § 7105.  However, if new and material evidence is 
presented or secured with respect to the claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  [This 
regulation was revised effective for claims to reopen filed 
on and after August 29, 2001.  Since the instant claim to 
reopen was filed after that date, the current definition 
applies.]

The evidence of record at the time of the July 2003 rating 
decision included:  The veteran's service medical records, 
which do not mention any lung disability; April 2001 to May 
2003 private records, to include a June 2001 CT Scan of the 
chest which showed no lung abnormalities; and a statement 
from the veteran alleging that he was in the Oklahoma heat 
wave of 1980, and also that paramedics found him asleep when 
the wind chill was 97 degrees below zero.

Evidence received since the July 2003 rating decision 
consists of:  March 2000 to April 2001 treatment reports from 
Dr. P. W. including a report of a March 2000 normal chest X-
ray, an April 2001 pulmonary function test (PFT) which found 
indications of early chronic obstructive pulmonary disease 
(COPD) (annotated "stop smoking"); October 2000 to March 
2001 records from Swedish American Health System, including 
an October 2000 record which notes the veteran was seen for 
an upper respiratory infection; June to August 2001 treatment 
reports from Dr. J. B. which show normal pulmonary function 
tests, and a possible diagnosis of chronic bronchitis or 
asthma; January 2003 to April 2005 VA records which document 
complaints of lung problems starting in January 2003; the 
veteran's testimony at the August 2007 hearing; and 
statements from the veteran.

As the claim was previously denied because the evidence did 
not show that the veteran had a chronic lung disability or 
that such disability might related to his service, for 
evidence received since the July 2003 denial to be new and 
material, it must relate to these unestablished facts, i.e., 
it must show that the veteran has a chronic lung disability, 
and it must tend to show (or suggest) that such disability is 
related to the veteran's active service. 

The additional evidence is new in that it tends to show that 
the veteran has a chronic lung disability; it includes 
diagnoses of early COPD, and possibly chronic bronchitis or 
asthma.  However, for the evidence to be material it must 
address both of the unestablished facts necessary to 
substantiate his claim, i.e., it must show or tend to show 
that the veteran has a chronic lung disability and it must 
show or tend to show that such disability might be related to 
his service.  Inasmuch as a chronic lung disability was not 
manifested in service or soon thereafter, to establish a 
nexus between a current chronic lung disability and service 
(i.e., there would have to be competent evidence to the 
effect that the current chronic lung disability is related to 
disease, injury, or event in service).  Acknowledging (as he 
alleges) that the veteran was likely exposed to extreme hot 
weather in service, and conceding (as he alleges, because 
credibility of evidence in a claim to reopen is presumed) 
that he may have been found asleep outdoors in extremely cold 
weather, the Board notes that there is no competent (medical) 
evidence that suggests any current chronic lung disorder 
might be related to either heat or cold exposure in service.  
In fact, the only possible etiology for any current lung 
disability shown by competent evidence in the record is the 
veteran's smoking habit.  Notably, such etiology cannot be a 
basis for a grant of compensation.  See 38 U.S.C.A. § 1103.    
(1993).  

As for the veteran's testimony and statements relating a lung 
disability to heat/cold exposure in service, such evidence 
cannot serve to provide a competent link between the post-
service medical disability and service.  Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions on medical causation do 
not constitute material evidence to reopen a previously 
denied claim).  

In summary, while the additional evidence received does 
address one of the unestablished facts needed to substantiate 
his claim of service connection of a lung disability, namely 
that he has such disability, no additional competent evidence 
received addresses the other unestablished fact necessary to 
substantiate his claim, i.e., that a current lung disability 
might be related to an event, injury, or disease in service.  
Consequently, the additional evidence received does not raise 
a reasonable possibility of substantiating the claim and is 
not material, and the claim may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for a lung 
disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


